 
Exhibit 10.3
DESCRIPTION OF 2015 SHORT-TERM INCENTIVE PLAN

On February 17, 2015, the Compensation Committee of the PG&E Corporation Board
of Directors approved the performance measures and targets for the
2015 Short-Term Incentive Plan (“STIP”) under which officers and employees of
PG&E Corporation and the Utility are provided the opportunity to earn cash
awards to the extent that the performance goals in the areas of employee and
public safety, customer satisfaction and electric reliability, and financial
performance, are met. The performance measures, targets and weightings of the
2015 STIP components are shown in the following table:


Weight
 
2015 STIP Performance Measures
 
Threshold
 
Target
 
Maximum
50%
 
Safety
               
Nuclear Operations
               
  Diablo Canyon Power Plant Reliability and Safety Indicator (1)
           
4%
 
       DCPP Unit 1 Score
 
91.2
 
94.2
 
97.2
4%
 
       DCPP Unit 2 Score
 
91.2
 
94.2
 
97.2
   
Electric Operations
           
5%
 
  Transmission and Distribution Wires Down (2)
 
2,615
 
2,540
 
2,400
5%
 
  911 Emergency Response (3)
 
94.1%
 
95.0%
 
96.0%
   
Gas Operations
           
6%
 
  Gas In-Line Inspection and Upgrade Index (4)
 
0.500
 
1.000
 
2.000
5%
 
  Gas Dig-ins Reduction (5)
 
2.30
 
2.06
 
1.94
5%
 
  Gas Emergency Response (6)
 
21.5
 
21.0
 
20.0
   
Employee Safety
           
8%
 
  Lost Workday Case Rate (7)
 
0.376
 
0.330
 
0.305
8%
 
  Serious Preventable Motor Vehicle Incident Rate (8)
 
0.274
 
0.239
 
0.218
25%
 
Customer
           
15%
 
  Customer Satisfaction Score (9)
 
76.7
 
77.2
 
77.7
10%
 
  System Average Interruption Duration Index (10)
 
110.2
 
106.6
 
102.6
25%
 
Financial
           
25%
 
  Earnings from Operations (11)
 
- -
 
- -
 
- -
             

 
(1) Diablo Canyon Power Plant (“DCPP”) Reliability and Safety Indicator—Year-end
score of 12 performance indicators reported to the Institute of Nuclear Power
Operations for DCCP Units 1 and 2.
(2) Transmission and Distribution Wires Down—Number of unplanned sustained
outage events involving at least one downed overhead electric transmission or
primary distribution conductor.
(3) 911 Emergency Response—Percentage of time that Utility personnel are on site
within 60 minutes after receiving a 911 call of a potential Utility electric
hazard.
(4) Gas In-Line Inspection and Upgrade Index—Index measuring the
Utility’s ability to complete planned in-line inspections and pipeline retrofit
projects.
(5) Gas Dig-ins Reduction—Number of third-party dig-ins to gas assets per 1,000
Underground Service Alert tickets.
(6) Gas Emergency Response—Average response time (in minutes) to an immediate
response gas emergency order.
(7) Lost Workday Case Rate—Number of recordable incidents (as defined by OSHA)
that result in a lost workday per 200,000 hours worked (or for approximately
every 100 employees). For performance at the threshold level or higher, the
final result for this measure will be increased a quarter point up to the
maximum payout if there are zero serious incidents (as defined by OSHA) in 2015.
(8) Serious Preventable Motor Vehicle Incident (“SPMVI”) Rate—Number of SPMVIs
occurring that the driver could have reasonably avoided, per 1 million miles
driven.
(9) Customer Satisfaction Score—Overall satisfaction of customers with the
products and services offered by the Utility, as measured through a quarterly
survey.
(10) System Average Interruption Duration Index —Total time that the average
customer is without electric power during a given time period (measured in
number of minutes).
(11) Earnings from Operations—PG&E Corporation’s actual earnings from operations
compared to budget.  The financial measure is not calculated in accordance with
generally accepted accounting principles (“GAAP”).  Earnings from operations
consists of income available for common shareholders, as calculated in
accordance with GAAP, but excludes items impacting comparability which represent
income or expenses that are not considered to be part of normal, ongoing core
operations.
 
The Committee retains complete discretion to determine and pay all 2015 STIP
awards to officers and non-officer employees.  This includes discretion to
reduce the final score on any and all measures downward to zero. Upon
recommendation of the PG&E Corporation Chief Executive Officer, the Committee
may apply an individual performance modifier (0% to 150%) to an officer’s award.



 
 

--------------------------------------------------------------------------------

 
